           Case 1:20-cv-10287-CM Document 2 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JESUS FERNANDEZ,

                             Plaintiff,                           1:20-CV-10287 (CM)

                     -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                       OR IFP APPLICATION AND PRISONER
JOHN OR JANE DOE, M.D., et al.,                                 AUTHORIZATION

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Bare Hill Correctional Facility, brings this action

pro se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee

in installments deducted from the prisoner’s prison trust fund account. See § 1915(b)(1). A

prisoner seeking to proceed in this Court without prepayment of fees must therefore authorize the

Court to withdraw these payments from his prison trust fund account by filing a “prisoner

authorization,” which directs the facility where the prisoner is incarcerated to deduct the $350.00

filing fee 1 from the prisoner’s prison trust fund account in installments and to send to the Court

certified copies of the prisoner’s prison trust fund account statements for the past six months. See

§ 1915(a)(2), (b).




       1
         The $50.00 administrative fee for filing a federal civil action does not apply to persons
granted IFP status under 28 U.S.C. § 1915.
           Case 1:20-cv-10287-CM Document 2 Filed 12/08/20 Page 2 of 2




       Plaintiff submitted the complaint without the relevant fees or a completed IFP application

and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay

the $400.00 in fees or complete and submit the attached IFP application and prisoner

authorization forms. If Plaintiff submits the IFP application and prisoner authorization, they

should be labeled with docket number 1:20-CV-10287 (CM). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, this action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, this action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    December 8, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files a federal civil action or appeal that is
dismissed as malicious, frivolous, or for failure to state a claim on which relief may be granted,
the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes”
cannot file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious
physical injury, and must pay the relevant fees at the time of filing any new federal civil action.

                                                  2
